DETAILED ACTION
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is based on Amendment filed dated October 20th, 2021. 

2.	Claims 1, 3-5, 7-9, 11-13, 15-16, 18-20 and 24-28 (Renumbered 1-20) are allowed.
 —o—o—o—

         ALLOWABLE SUBJECT MATTER
3.	The following is an examiner’s statement of reasons for allowance:
  	Based on the prior arts of record, and further search Examiner concluded that the claimed invention in a manner have been recited in each of the independent claims and dependent claims such as in claim 1, “wherein the modified historical application creation data is generated by modifying historical application creation data based on utilizing a data cleansing technique that cross checks the historical application creation data with a validated data set” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of a device receives historical application creation data that includes data associated with creation of a plurality of applications, and processes the historical application creation data, with one or more data processing techniques, to generate processed historical application creation data. The device trains a machine learning model, with the processed historical application creation data, to generate a trained machine learning model, and receives new application data associated with a new application to be created. The device processes the new application data, with the trained machine learning model, to generate one or more predictions associated with the new application, and performs one or more actions based on the one or more predictions associated with the new application renders the pending independent claims allowable. Claims 3, 4, 5, 7-8, 11-13, 15, 18-20 and 25-28 are dependent upon claims 1, 9 and 16 according to their respective statutory classes. Since the independent claims 1, 9 and 16 are allowable, claims 3, 4, 5, 7-8, 11-13, 15, 18-20 and 25-28 are also allowable at least by virtue of the dependency relationship.-2-PATENT U.S. Patent Application No. 16/578,855 
	


CONCLUSION
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                  
                                        11/06/2021Attorney Docket No. 0104-0244C1